19 F.3d 1370
91 Ed. Law Rep. 847
Albert E. LASSITER, Plaintiff-Appellant,v.ALABAMA A & M UNIVERSITY, BOARD OF TRUSTEES;  DouglasCovington;  Thomas Fuller;  Herbert Gray;  RobertT. Hughes;  W. Troy Massey;  EddiePlayer, Defendants-Appellees.
No. 92-6295.
United States Court of Appeals,Eleventh Circuit.
April 14, 1994.

Susan Williams Reeves, Birmingham, AL, for appellant.
Joe R. Whatley, Jr., Cooper, Mitch, Crawford, Kuykendall & Whatley, John C. Falkenberry, Birmingham, AL, for appellees.
Appeal from the United States District Court for the Northern District of Alabama (No. CV-86-HM-5453-NE);  E.B. Haltom, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 7, 1993, 11th Cir., 1993, 3 F.3d 1482)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.